Case: 1:19-cv-00403 Document #: 28-1 Filed: 07/30/19 Page 1 of 3 PageID #:255




                   EXHIBIT 1
DocuSign Envelope ID: C93557D2-3FAA-4D3C-8943-622CE290E866
                Case: 1:19-cv-00403 Document #: 28-1 Filed: 07/30/19 Page 2 of 3 PageID #:256




                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION


            LATRICE SAXON, Individually, and on )
            Behalf of All Others Similarly Situated, )
                                                     )
                          Plaintiff,                 )
                                                     )
                   v.                                )
                                                     )             Case No. 1:19-cv-00403
            SOUTHWEST AIRLINES CO.,                  )
                                                     )
                                                     )
                          Defendant.                 )


                                          DECLARATION OF LATRICE SAXON

                     I, Latrice Saxon, hereby declare under the penalty of perjury pursuant to 28 U.S.C. §1746

            that the following is true and correct:

                 1. I am over the age of 21, competent to testify, and if called to testify would do so consistent
                    with all matters set forth herein.

                 2. I began working for Southwest Airlines, Co. (“Southwest”) at its Chicago Midway location
                    on or around August 2015. I was originally hired as a Ramp Agent.

                 3. As a Ramp Agent, my duties were to load and unload freight and cargo onto and/or off of
                    Southwest’s planes as well as to direct planes in and out of loading locations. On a daily
                    basis, Ramp Agents, including myself, would load various goods and cargo that are shipped
                    across the country including, but not limited to, passenger luggage, various foods and
                    beverage products, various electronics, computers, fish, parts for machines, and many other
                    goods that are circulated throughout the country. These material goods are loaded each day
                    into the majority (i.e., approximately 50%-60%) of Southwest planes in the cargo storage
                    area.

                 4. I was promoted to Ramp Supervisor on or around November 2016. As a Ramp Supervisor,
                    I am responsible for directing and supervising the Ramp Agents to ensure the planes are
                    timely and efficiently loaded and unloaded with the goods and cargo. In addition to
                    supervising the Ramp Agents, Ramp Supervisors, including myself, would need to step
                    into the shoes of the Ramp Agents, multiple times each week, and perform the Ramp
                    Agents’ duties of loading and unloading the goods and cargo from Southwest planes.
DocuSign Envelope ID: C93557D2-3FAA-4D3C-8943-622CE290E866
                Case: 1:19-cv-00403 Document #: 28-1 Filed: 07/30/19 Page 3 of 3 PageID #:257




                 5. As a Ramp Supervisor, I estimate that I fill-in for Ramp Agents at least three out of the
                    five days each week I work. Performing Ramp Agents’ duties is a significant part of my
                    role as a Ramp Supervisor: each time I fill-in, I spend the entire day performing the same
                    work as Ramp Agents and working alongside them. I am also aware that other Ramp
                    Supervisors fill-in for Ramp Agents as well, performing Ramp Agents’ duties, because I
                    witness this on a daily basis at work.

                 6. Ramp Supervisors and Ramp Agents load goods that are shipped across the United States
                    onto the same Southwest planes that carry travelers and their luggage.

                 7. I know that goods are constantly shipped on Southwest’s planes because I review gate leave
                    reports generated for each flight that I am loading and unloading goods and cargo. Gate
                    leave reports detail all of the goods and luggage that need to be loaded and unloaded from
                    planes.

                 8. My supervisory role over Ramp Agents directly affects the amount of goods carried across
                    the country and the efficiency of Southwest’s ability to ship goods in commerce. Ramp
                    Supervisors are responsible for ensuring the efficient and continuing operations of
                    Southwest’s planes and for ensuring that Ramp Agents fulfill their duties of loading and
                    unloading the plane of goods and cargo.

                     
            Dated: ____________
                                                                 Latrice Saxon
